I dissent from the order denying a rehearing, not because I differ with the court as to any points decided, but because the Department opinion completely ignores the only proposition upon which the appellant contended for a reversal, — the only proposition, that is to say, which at the close of the argument was contested. When Quackenbush furnished the money to satisfy the claim of the original mortgagee and took an assignment of its mortgage, he at the same time took from White a new mortgage to secure a new obligation. The supplemental complaint filed by appellant in 1897 counted upon this new mortgage, and within less than three years after the filing of the supplemental complaint the respondent Hansen entered his appearance in the action. The contention of appellant — and it was all he contended for in submitting his case — was, that as to the second mortgage, and the moneys thereby secured, the filing of the supplemental complaint was, in legal effect, the commencement of a new action, and that the voluntary appearance of Hansen within three years thereafter gave the court jurisdiction to foreclose the second mortgage as against him. This proposition may or may not be sound, but whether tenable or not, I think, since it presented the only question in the case, the appellant was entitled to have it stated and decided. *Page 581